                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-1704 JVS (JDEx)                                      Date   October 20, 2020
 Title             St. Joseph Hospital of Orange v. Newegg, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Remand

      Plaintiffs St. Joseph Hospital of Orange (“St. Joseph”) and St. Jude Hospital, Inc.,
doing business as St. Jude Medical Center, (“St. Jude”) (together– the “Hospitals”) filed a
motion to remand for lack of subject matter jurisdiction. Mot., Dkt. No. 12. Defendant
Newegg, Inc. opposed. Opp’n, Dkt. No. 13. The Hospitals replied. Reply, Dkt. No. 14.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

      The following facts are alleged in the Hospitals’ complaint, originally filed in the
Superior Court of the State of California for the County of Orange. See Dkt. No. 1, Ex. A.


       Newegg operates a self-funded health benefit plan that provides health care
benefits to plan participants and beneficiaries. Compl. ¶ 2. The Hospitals provided
expressly and/ or impliedly authorized hospital services for fourteen patients covered by
Newegg. Id. ¶¶ 8–126. The total billed charges and reasonable value of the medically
necessary services provided to the patients was $147,667.88, but Newegg has only paid
or accepted responsibility for $20,916.87. Id.

      The Hospitals detail the services rendered to each of the fourteen patients. Id. ¶¶
9–26. Some of the patients received emergency services, such as Patient 1, who received
medically necessary treatment for abdominal pain on September 13, 2018. Id. ¶ 9. On the

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1704 JVS (JDEx)                                    Date    October 20, 2020
 Title          St. Joseph Hospital of Orange v. Newegg, Inc.

same day, the hospital1 sent a fax to Newegg’s automated system to determine eligibility.
Id. ¶ 10. Authorization was not required because Patient 1’s treatment was for emergency
services. Id. Other patients received non-emergency treatments, such as Patient 3, who
received outpatient treatment related to a ventral hernia on March 1, 2018. Id. ¶ 25. On
February 28, 2018, the hospital called Newegg to determine Patient 3’s eligibility to
receive benefits and to obtain authorization to render services to Patient 3. Id. ¶ 26. It was
noted that Patient 3’s benefits were verified, and pre-authorization was not required for
Patient 3’s services. Id.

       For each of the patient claims at issue, Newegg did not indicate in any way that it
would not cover the relevant medical expenses. Id.¶ 128. The Hospitals
reasonably understood Newegg’s actions to constitute express and/or implied
requests for the Hospitals to provide services to the patients and an agreement by
Newegg to pay for such services at a reasonable rate. Id. ¶¶ 130–132. Newegg’s conduct
gave rise to implied-in-fact agreements between the Hospitals and Newegg, obligating
Newegg to pay for the care and treatment rendered to the patients. Id. ¶ 130. In doing so,
Newegg agreed to pay the Hospitals the reasonable value of services rendered, which is
up to 100% of billed charges. Id. ¶ 136. As a result, the Hospitals have been damaged in
an amount of not less than $70,213.03. Id. ¶ 134.

       The Hospitals’ Complaint, filed in the Superior Court of the State of California for
the County of Orange, asserted two causes of action against Newegg: (1) breach of
implied-in-fact contract, and (2) quantum meruit. See Dkt. No. 1, Ex. A. Newegg filed a
notice of removal asserting that the Hospitals’ state-law causes of action are preempted
by the Employee Retirement Income Security Act (ERISA). Id. The Hospitals filed a
motion to remand. Dkt. No. 12. Newegg opposed. Dkt. No. 13.

                                       II. LEGAL STANDARD



         1
         The Hospitals use the term “the hospital” throughout the Complaint without specifying whether
St. Joseph or St. Jude was the hospital providing the specific service in question. Because the Hospitals
are both plaintiffs and the precise location where each service was rendered appears to be immaterial,
the Court adopts the Hospitals’ format and uses the non-specific term “the hospital” in relating these
facts.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 2 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1704 JVS (JDEx)                             Date   October 20, 2020
 Title          St. Joseph Hospital of Orange v. Newegg, Inc.

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court so long as original jurisdiction would lie in the court to which the action
is removed. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
According to the Ninth Circuit, courts should “strictly construe the removal statute
against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
Doubts as to removability should be resolved in favor of remanding the case to the state
court. Id. This “‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Id. (quoting
Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)).

                                        III. DISCUSSION

       The Hospitals argue that removal is improper because their well-pleaded
Complaint does not assert a federal question claim and their state-law claims are not
preempted by ERISA. See Mot., Dkt. No. 12, at 11. Newegg responds that the Hospitals’
state-law claims are entirely encompassed by §502(a) of ERISA, 29 U.S.C. Section
1132(a), such that the Complaint is converted into a federal claim for purposes of the
well-pleaded complaint rule because all patients involved are beneficiaries or participants
in ERISA health plans. See Opp’n. Dkt. No. 13, at 3.

       Preemption under ERISA § 502(a) establishes federal subject matter jurisdiction.
Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 945–46 (9th Cir.
2009); Fossen v. Blue Cross & Blue Shield of Montana, Inc., 660 F.3d 1102, 1107 (9th
Cir. 2011). A participant or beneficiary may bring a civil action under §502(a) “to
recover benefits due to him under the terms of his plan, to enforce his rights under the
terms of the plan, or to clarify his rights to future benefits under the terms of the plan.” 29
U.S.C. § 1132(a)(1)(B). “[T]he question whether a law or claim ‘relates to’ an ERISA
plan is not the test for complete preemption under § 502(a)(1)(B).” Marin Gen. Hosp.,
581 F.3d at 949. Rather, to determine if ERISA § 502(a) preemption applies, the Court
must consider whether Newegg has shown that “(1) ‘an individual, at some point in time,
could have brought [the] claim[s] under ERISA § 502(a)(1)(B),’ and (2) ‘where there is
no other independent legal duty that is implicated by a defendant’s actions.’” Id. at 946
(quoting Aetna Health v. Davila, 542 U.S. 200, 210 (2004)). Newegg must establish that
both prongs are satisfied in order to avoid a remand. Fossen, 660 F.3d at 1108.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 3 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1704 JVS (JDEx)                           Date   October 20, 2020
 Title          St. Joseph Hospital of Orange v. Newegg, Inc.

         A.      Davila’s First Prong

       Newegg argues that the Hospitals could have brought suit as assignees under
ERISA for the services rendered to the patients in question, as all their claims arise under
ERISA plans. Opp’n, Dkt. No. 13, at 7. Furthermore, Newegg argues that the Hospitals’
allegations that they are not beneficiaries of or participants in an ERISA plan and that
they do not allege an assignment of benefits are contradicted by the documents submitted
for reimbursement, which show that the Hospitals did pursue reimbursement per
assignment of benefits. Id. at 7; Ex. A (Dewbre Decl.), ¶¶ 6–7.

       The Hospitals argue that they “do not rely on any assignment of benefits” and that
they are not beneficiaries of or participants in an ERISA plan. Mot., Dkt. No. 12, at 13.
However, the Hospitals do not refute the evidence provided by Newegg that the Hospitals
marked “Y” for “Yes” on item 53 of the various UB-04 forms submitted for the patients
in question for reimbursement, which indicates that the provider submitting a claim for
reimbursement is doing so pursuant to an assignment of benefits from the insured or
claimant as indicated on the UB-04 form instructions. See Opp’n, Dkt. No. 13, Ex. A
(Dewbre Decl.), ¶¶ 6-7; Ex. A. at 28–70. The Court is entitled to consider such evidence
for jurisdictional purposes. See e.g., Hawaii ex rel. Louie v. HSBC Bank Nev., N.A., 761
F.3d 1027, 1035 (9th Cir. 2014). Accordingly, the Court finds that the first prong of
Davila is met, as the Hospitals could have brought these claims as assignees under
ERISA.

         2.      Davila’s Second Prong

      “[S]tate-law claims are based on ‘other independent legal dut[ies]’ where the
claims ‘are in no way based on an obligation under an ERISA plan’ and the claims
‘would exist whether or not an ERISA plan existed.’” Healthcare Ally Mgmt., No.
CV1705981SJOMRWX, 2017 WL 4083142, at *3 (quoting Marin, 581 F.3d at 950).

       The Hospitals’ claims here are not based on an obligation under an ERISA plan,
but rather are based on implied-in-fact contracts. Moreover, the state-laws upon which
the Hospitals rely do not apply only to ERISA plans. See Port Med. Wellness Inc. v.
Connecticut Gen. Life Ins. Co., No. CV-13-03604 BRO PLAX, 2013 WL 5315701, at *6
(C.D. Cal. Sept. 18, 2013) (“Plaintiff’s right to recovery depends entirely on the operation
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 4 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1704 JVS (JDEx)                            Date   October 20, 2020
 Title          St. Joseph Hospital of Orange v. Newegg, Inc.

of a third-party contract that is independent of the Plan itself.”). Cf. Fossen, 660 F.3d at
1111–13 (finding complete preemption when “the cause of action [was] identical to and
expressly dependent upon ERISA”). Specifically, the Hospitals’ claims arise under
California Civil Code § 1621 (recognizing the creation of implied in fact contracts) and
the California recognized cause of action for quantum meruit. See Bell v. Blue Cross of
California, 131 Cal. App. 4th 211, 214 (2005) (finding providers are “free to
pursue…theories of recovery to secure the reasonable value of their serviced based on
common law theories of breach of contract and quantum meruit.”).

       Courts have ruled time and time again that cases involving express or implied
agreements to pay benefits were independent of the terms of the ERISA plans at issue,
and the Court finds that a such a situation occurs here. See Marin. Bay Area Surgical
Mgmt., LLC v. United Healthcare Ins. Co., 2012 U.S. Dist. LEXIS 109953, at *10 (N.D.
Cal. Aug. 6, 2012); Regents for the Univ. of Cal. v. UnitedHealthcare Ins. Co., 2012 U.S.
Dist. LEXIS 138530, at *11 (S.D. Cal. Sept. 24, 2012); Bay Area Surgical Mgmt. LLC v.
United Healthcare Ins. Co., 2013 U.S. Dist. LEXIS 176682, at *9 (N.D. Cal Dec. 16,
2013); Temple Hosp. Corp. v. Gomez, 2014 U.S. Dist. LEXIS 33166, at *7 (Mar. 11,
2014); Ghosh v. Aetna Health of Cal., Inc., 2012 U.S. Dist. LEXIS 142673, at *15–16
(S.D. Cal. Oct. 2, 2012).

       Accordingly, the Court finds that the second prong of the Davila test has not been
met. Since the Court finds that Newegg has not met its burden of showing that there was
complete preemption to render removal proper, the Court does not have federal question
jurisdiction based on ERISA preemption and REMANDS the case to state court.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion and REMANDS the
case to state court. The Court finds that oral argument would not be helpful in this matter.
Fed. R. Civ. P. 78; L.R. 7-15. Hearing set for November 2, 2020, is ordered VACATED.
The Court asks the parties to meet and confer and notify the Court which parts of the
order should be redacted within 7 days.

                 IT IS SO ORDERED.

CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 5 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 20-1704 JVS (JDEx)                                       Date     October 20, 2020
 Title          St. Joseph Hospital of Orange v. Newegg, Inc.

                                                                                              :     0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                    Page 6 of 6
